Case: 08-30383 Document: 00511333586 Page: 1 Date Filed: 12/28/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                         December 28, 2010
                                     No. 08-30383
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

PABLO MARGARITO RAMOS-BARRERA, also known as Paul; JOSE
ALFONZO GARCIA,

                                                   Defendants-Appellants


                   Appeals from the United States District Court
                       for the Western District of Louisiana
                            USDC No. 2:07-CR-20013-1


Before KING, BENAVIDES, and ELROD, Circuit Judges.
PER CURIAM:*
       Codefendants Pablo Margarito Ramos-Barrera (Ramos) and Jose Alfonzo
Garcia were convicted by a jury of conspiracy to possess with intent to distribute
methamphetamine (count one) and possession with intent to distribute
methamphetamine (counts two and three). The jury also found Garcia guilty of
reentry of a deported alien (count four). Ramos was sentenced to 294 months of
imprisonment and five years of supervised release on counts one through three,


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 08-30383 Document: 00511333586 Page: 2 Date Filed: 12/28/2010

                                  No. 08-30383

to be served concurrently. Garcia was sentenced to 300 months of imprisonment
on counts one through three and 120 months of imprisonment on count four, to
be served concurrently. Garcia was also sentenced to 10 years of supervised
release on count one, eight years of supervised release on counts two and three,
and three years of supervised release on count four, to be served concurrently.
      Ramos argues that the evidence was insufficient to support his conviction.
He concedes that the Government presented evidence of methamphetamine or
a substance or mixture containing methamphetamine and that he rented the
property at which some of the methamphetamine was buried, but he argues that
the Government did not prove that he possessed the methamphetamine with
intent to distribute it or that he conspired with others to do so.
      Destrey Davis’s and Darrell Constantin’s testimony that Ramos personally
supplied them with methamphetamine on a weekly or bi-weekly basis
demonstrated that Ramos knowingly possessed methamphetamine with the
intent to distribute it and that Ramos knowingly had agreed with Davis and
Constantin separately to possess with intent to distribute methamphetamine.
See United States v. Aguilar, 503 F.3d 431, 434-35 (5th Cir. 2007); United States
v. Peñaloza-Duarte, 473 F.3d 575, 579 (5th Cir. 2006); United States v. Judd, 889
F.2d 1410, 1415 (5th Cir. 1989). Although Ramos attempts to discredit Davis’s
and Constantin’s testimony on the basis that they changed their stories before
trial and admitted that their testimony was the result of favorable plea
agreements, any credibility determinations are resolved in favor of the jury’s
verdict, and their testimony was capable of supporting Ramos’s conviction
despite the favorable plea agreements. See United States v. Patino-Prado, 533
F.3d 304, 309 (5th Cir. 2008); United States v. Resio-Trejo, 45 F.3d 907, 910 (5th
Cir. 1995). Accordingly, any reasonable trier of fact could have found that the
evidence, when viewed in the light most favorable to the jury’s verdict,
established guilt beyond a reasonable doubt. See Resio-Trejo, 45 F.3d at 910;
United States v. Martinez, 975 F.2d 159, 160-61 (5th Cir. 1992).

                                        2
    Case: 08-30383 Document: 00511333586 Page: 3 Date Filed: 12/28/2010

                                   No. 08-30383

      Ramos also argues that the district court clearly erred in increasing his
offense level by two levels pursuant to U.S.S.G. § 3B1.1(c) based on a finding
that he had a role as an organizer or leader. However, Davis’s and Constantin’s
testimony indicates that, at minimum, Ramos asserted control or influence over
Constantin and Davis. See United States v. Jobe, 101 F.3d 1046, 1065 (5th Cir.
1996), Accordingly, Ramos has not shown that the district court’s finding was
implausible in light of the record as a whole, and thus he has not shown that the
district court clearly erred in imposing the increase. See United States v. Rose,
449 F.3d 627, 633 (5th Cir. 2006).
      Ramos further argues that the district court erred in holding him
accountable for over 15 kilograms of methamphetamine at sentencing. However,
Ramos has not shown that the district court’s determination that Davis alone
obtained more than 15 kilograms of methamphetamine from Ramos was
implausible in light of the record as a whole, and thus Ramos has not shown that
the district court clearly erred in determining the drug quantity attributable to
him. See Rose, 449 F. 3d at 633.
      Garcia argues that the district court abused its discretion in sentencing
him within the guidelines range to 300 months of imprisonment for counts one
through three. He argues that the Guidelines recommend disparately harsh
sentences for lower-level players in criminal organizations. He further contends
that his criminal history was overrepresented because it included an offense that
was part of the same course of conduct for which he was convicted and that he
should have received a “downward departure” based on his minimal role in the
offense. Additionally, he argues that a 10-year sentence of imprisonment would
have been adequate under the 18 U.S.C. § 3553(a) factors and that the district
court did not consider his “humble origins,” his illiteracy, his vulnerability, and
his “relatively minor and scant participation” when it sentenced him. Because
Garcia did not raise this argument before the district court, we review for plain
error. See United States v. Peltier, 505 F.3d 389, 392 (5th Cir. 2007).

                                        3
    Case: 08-30383 Document: 00511333586 Page: 4 Date Filed: 12/28/2010

                                 No. 08-30383

      The record demonstrates that the district court considered the § 3553(a)
factors and Garcia’s arguments at sentencing before determining that his
within-guidelines sentence was appropriate. Garcia has failed to rebut the
presumption of reasonableness that this court applies to his within-guidelines
sentence. See United States v. Campos-Maldonado, 531 F.3d 337, 338 (5th Cir.
2008). Accordingly, Garcia has not shown that the district court committed plain
error by imposing an unreasonable sentence. See Peltier, 505 F.3d at 391-92.
      AFFIRMED.




                                       4